Case 19-36111       Doc 30   Filed 03/04/20 Entered 03/04/20 15:45:29        Desc Main
                               Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                      )   BANKRUPTCY CASE
                                             )
 MAGALIS M. DAVILA,                          )   NO.: 19-36111
                                             )
          Debtor.                            )   CHAPTER 13
                                             )
                                             )   JUDGE: DONALD R. CASSLING
                                             )


                               NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON March 12, 2020 at 9:30 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable Donald R.
 Cassling, U.S. Bankruptcy Judge, 219 S. Dearborn St., Room 619, Chicago, Illinois
 60604, and shall then and there present the attached Motion and at which time you may
 appear if you so desire.

                                  CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on March 4, 2020,
 with proper postage prepaid.

                                                 McCalla Raymer Leibert
                                                 Pierce, LLC

                                                 /s/ Dana O'Brien
                                                 Dana O'Brien
                                                 ARDC# 6256415
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602 (312)
                                                 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-36111       Doc 30      Filed 03/04/20 Entered 03/04/20 15:45:29     Desc Main
                                  Document     Page 2 of 4


                             NOTICE OF MOTION ADDRESSES

 To Trustee:                                          by Electronic Notice through ECF
 Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603

 To Debtor:                                           Served via U.S. Mail
 Magalis M. Davila
 7436 S. Octavia
 Bridgeview, IL 60455

 To Attorney:                                         by Electronic Notice through ECF
 David M Siegel
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-36111       Doc 30     Filed 03/04/20 Entered 03/04/20 15:45:29           Desc Main
                                   Document     Page 3 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
MAGALIS M. DAVILA,                              )   NO.: 19-36111
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: DONALD R. CASSLING
                                                )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered

on the property located at 7436 S. Octavia, Bridgeview, Illinois 60455 be Modified stating as

follows:

   1.       On December 23, 2019, the above captioned Chapter 13 was filed.

   2.       The above captioned Chapter 13 has not been confirmed.

   3.       The property located at 7436 S Octavia Ave, Bridgeview, Illinois 60455 was sold at

            the published foreclosure sale on September 6, 2016.

   4.       The Order Approving Sale was not entered.

   5.       Pursuant to U.S.C Section 1322 (c) Notwithstanding subsection (b)(2) and applicable

            nonbankruptcy law—

            (1) a default with respect to, or that gave rise to, a lien on the debtor’s principal

            residence may be cured under paragraph (3) or (5) of subsection (b) until such

            residence is sold at a foreclosure sale that is conducted in accordance with applicable

            nonbankruptcy law”…
  Case 19-36111       Doc 30    Filed 03/04/20 Entered 03/04/20 15:45:29         Desc Main
                                  Document     Page 4 of 4


   6.      The property located at 7436 S Octavia Ave, Bridgeview, Illinois 60455 is not a part

           of this bankruptcy estate and the Debtor has no right to cure any defaults to

           WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,

           NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE

           ACQUISITION TRUST. Colon v. Option Mortgage Corp., 319 F.3d 912 (7th Cir.

           2003).

   7.       WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,

            NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE

            ACQUISITION TRUST continues to be injured each day it remains bound by the

            Automatic Stay.

   8.      No cause exists to delay the enforcement and implementation of relief and

           Bankruptcy Rule 4001(A)(3) should be waived.

        WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 7436 S. Octavia, Bridgeview, Illinois 60455, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to

WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT

INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST

to proceed with nonbankruptcy remedies including foreclosure, and for such other and further

relief as this Honorable Court deems just.



                                                   McCalla Raymer Leibert Pierce, LLC

                                             By:   /s/Dana O'Brien
                                                   Dana O'Brien
                                                   Illinois Bar No. 6256415
                                                   Attorney for Creditor
                                                   1 N. Dearborn Suite 1200 Chicago, IL 60602
                                                   Phone: (312) 346-9088
                                                   Fax: (312) 551-4400
                                                   Email: ILpleadings@mrpllc.com
